 



EXHIBIT 10.251.1
SUPPLEMENTAL INDENTURE
     THIS SUPPLEMENTAL INDENTURE (this “Supplement”), dated as of August 20,
2007, is between ION Media Networks, Inc., a corporation duly organized under
the laws of the State of Delaware (the “Company”), and The Bank of New York
Trust Company, N.A., a national banking association, as Trustee (the “Trustee”).
Preliminary Statements
     The Company and the Trustee are parties to that certain Indenture, dated as
of May 4, 2007 (the “Indenture”), relating to the issuance of the Company’s 11%
Series B Mandatorily Convertible Senior Subordinated Notes due 2013.
Section 2.02(g) of the Indenture provides that Securities may only be issued in
denominations of $1,000 principal amount and any integral multiple thereof. The
parties hereto wish to supplement the Indenture to provide that the Securities
may be issued in any denomination, whether or not an integral multiple of
$1,000.
     Section 10.01(l) of the Indenture allows the Company and the Trustee to
enter into a supplemental indenture without the consent of the Holders to take
any action that will not adversely affect the Holders. The Company hereby
represents that the changes contained herein will not adversely affect the
Holders.
     Capitalized terms used herein but not defined shall have the meanings
ascribed thereto in the Indenture.
Agreement
     In consideration of the purchase of the Securities by the Holders thereof,
the parties hereto agree, for the benefit of each other and for the equal and
ratable benefit of the Holders of the Securities, that the Indenture is hereby
supplemented to provide that Securities may be issued in any denomination,
whether or not an integral multiple of $1,000. Further, Securities of any
denomination, whether or not an integral multiple of $1,000, may be converted in
the manner set forth in Article 4 of the Indenture, whether the conversion is
optional or mandatory.
     The Trustee makes no representations as to the validity or sufficiency of
this Supplement. The statements herein are deemed to be those of the Company and
not of the Trustee.
     This Supplement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, each of which when executed shall be
deemed an original but all of which taken together shall constitute one and the
same instrument.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Supplement to be duly
executed as of the date and year first written above.

            ION MEDIA NETWORKS, INC.
      By:   /s/ Richard Garcia         Name:   Richard Garcia        Title:  
Chief Financial Officer     

            THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee
      By:   /s/ Geraldine Creswell         Name:   Geraldine Creswell       
Title:   Assistant Treasurer     

2